Exhibit 4.2 PATRICK INDUSTRIES, INC. INDENTURE Dated as of , 20 [ ] Trustee Subordinated Debt Securities Table of Contents Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.1 Definitions 1 Section 1.2 Other Definitions 4 Section 1.3 Incorporation by Reference of Trust Indenture Act 5 Section 1.4 Rules of Construction 5 ARTICLE II THE SECURITIES 6 Section 2.1 Issuable in Series 6 Section 2.2 Establishment of Terms of Series of Securities 6 Section 2.3 Denominations; Provision for Payment 8 Section 2.4 Execution and Authentication 8 Section 2.5 Registrar and Paying Agent 9 Section 2.6 Paying Agent to Hold Money in Trust 10 Section 2.7 Securityholder Lists 10 Section 2.8 Transfer and Exchange 10 Section 2.9 Mutilated, Destroyed, Lost and Stolen Securities 11 Section 2.10 Outstanding Securities 12 Section 2.11 Treasury Securities 12 Section 2.12 Temporary Securities 12 Section 2.13 Cancellation 13 Section 2.14 Defaulted Interest 13 Section 2.15 Global Securities 13 Section 2.16 CUSIP Numbers 14 ARTICLE III REDEMPTION 15 Section 3.1 Notice to Trustee 15 Section 3.2 Selection of Securities to be Redeemed 15 Section 3.3 Notice of Redemption 15 Section 3.4 Effect of Notice of Redemption 16 Section 3.5 Deposit of Redemption Price 17 Section 3.6 Securities Redeemed in Part 17 ARTICLE IV COVENANTS 17 Section 4.1 Payment of Principal and Interest 17 Section 4.2 Reports by Company 17 Section 4.3 Compliance Certificate 18 Section 4.4 Stay, Extension and Usury Laws 18 Section 4.5 Corporate Existence 18 ARTICLE V SUCCESSORS 19 Section 5.1 Consolidation, Merger and Sale of Assets 19 -i- TABLE OF CONTENTS (continued) Page Section 5.2 Successor Person Substituted 19 ARTICLE VI DEFAULTS AND REMEDIES 20 Section 6.1 Events of Default 20 Section 6.2 Acceleration of Maturity; Rescission and Annulment 21 Section 6.3 Collection of Indebtedness and Suits for Enforcement by Trustee 21 Section 6.4 Trustee May File Proofs of Claim 22 Section 6.5 Trustee May Enforce Claims Without Possession of Securities 23 Section 6.6 Application of Money Collected 23 Section 6.7 Limitation on Suits 24 Section 6.8 Unconditional Right of Holders to Receive Principal and Interest 24 Section 6.9 Restoration of Rights and Remedies 24 Section 6.10 Rights and Remedies Cumulative 25 Section 6.11 Delay or Omission Not Waiver 25 Section 6.12 Control by Holders 25 Section 6.13 Waiver of Past Defaults 25 Section 6.14 Undertaking for Costs 26 ARTICLE VII TRUSTEE 26 Section 7.1 Duties of Trustee 26 Section 7.2 Rights of Trustee 27 Section 7.3 Individual Rights of Trustee 29 Section 7.4 Trustee’s Disclaimer 29 Section 7.5 Notice of Defaults 29 Section 7.6 Reports by Trustee to Holders 29 Section 7.7 Compensation and Indemnity 29 Section 7.8 Replacement of Trustee 30 Section 7.9 Successor Trustee by Merger, Etc 31 Section 7.10 Eligibility; Disqualification 31 Section 7.11 Preferential Collection of Claims Against Company 32 ARTICLE VIII SATISFACTION AND DISCHARGE; DEFEASANCE 32 Section 8.1 Satisfaction and Discharge of Indenture 32 Section 8.2 Application of Trust Funds; Indemnification 33 Section 8.3 Legal Defeasance of Securities of any Series 33 Section 8.4 Covenant Defeasance 35 Section 8.5 Repayment to Company 36 Section 8.6 Reinstatement 36 -ii- TABLE OF CONTENTS (continued) Page ARTICLE IX AMENDMENTS AND WAIVERS 36 Section 9.1 Without Consent of Holders 36 Section 9.2 With Consent of Holders 37 Section 9.3 Limitations 38 Section 9.4 Compliance with Trust Indenture Act 38 Section 9.5 Revocation and Effect of Consents 38 Section 9.6 Notation on or Exchange of Securities 39 Section 9.7 Trustee Protected 39 ARTICLE X MISCELLANEOUS 39 Section 10.1 Trust Indenture Act Controls 39 Section 10.2 Notices 40 Section 10.3 Communication by Holders with Other Holders 40 Section 10.4 Certificate and Opinion as to Conditions Precedent 40 Section 10.5 Statements Required in Certificate or Opinion 41 Section 10.6 Rules by Trustee and Agents 41 Section 10.7 Legal Holidays 41 Section 10.8 No Recourse Against Others 41 Section 10.9 Counterparts 42 Section 10.10 Governing Law; Jury Trial Waiver 42 Section 10.11 No Adverse Interpretation of Other Agreements 42 Section 10.12 Successors 42 Section 10.13 Severability 42 Section 10.14 Table of Contents, Headings, Etc 42 Section 10.15 Securities in a Foreign Currency 43 Section 10.16 Judgment Currency 43 Section 10.17 Force Majeure 44 Section 10.18 U.S.A. Patriot Act 44 ARTICLE XI SINKING FUNDS 44 Section 11.1 Applicability of Article 44 Section 11.2 Satisfaction of Sinking Fund Payments with Securities 44 Section 11.3 Redemption of Securities for Sinking Fund 45 ARTICLE XII SUBORDINATION OF SECURITIES 46 Section 12.1 Subordination of Terms 46 -iii- PATRICK INDUSTRIES, INC. Reconciliation and tie between Trust Indenture Act of 1939 and
